         Case 1:19-cv-00145-ER Document 15 Filed 01/28/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- X
TROIKA MEDIA GROUP, INC., TROIKA-MISSION :
HOLDINGS, INC., MISSIONCULTURE LLC, and                             : Index No.: 1:19-cv-00145-ER
MISSION MEDIA USA INC.,                                             :
                                                                    :
                                    Plaintiffs,                     :   ORDER TO SHOW CAUSE
                                                                    : ON MOTION FOR CONTEMPT
                  -against-
                                                                    :  AND MOTION TO BROADEN
NICOLA STEPHENSON, JAMES STEPHENSON                                 :     INJUNCTIVE RELIEF
and ALLMAC LLC,                                                     :
                                                                    :
                                    Defendants.                     :
------------------------------------------------------------------- X

       UPON the declaration of Dean R. Nicyper, dated January 28, 2019, and exhibit

appended thereto, the declaration of Chris Broderick, dated January 28, 2019, and exhibits

appended thereto, Plaintiffs Troika Media Group, Inc.’s, Troika-Mission Holdings, Inc.’s,

MissionCulture LLC’s, and Mission Media USA Inc.’s Memorandum of Law in Support of

Plaintiffs’ Order to Show Cause, dated January 28, 2019, Plaintiffs’ Complaint, dated January

7, 2019, Plaintiffs’ papers filed on January 7, 2019 in support of their previous application for

a temporary restraining order and preliminary injunction, and proceedings had herein with

regard to the present application, it is hereby:

       ORDERED that Defendant James Stephenson shall show cause before this Court,

Room 619, of the United States District Court, Southern District of New York, at the

Courthouse, 500 Pearl Street, New York, New York, on the 11th day of February, 2019 at

2:00 o’clock p.m., or as soon thereafter as counsel can be heard, why an order should not be

issued, pursuant to 18 U.S.C § 401 and Local Civil Rule 83.6, finding Defendant James

Stephenson in contempt of this Court’s January 7, 2019 Temporary Restraining Order (the

“January 7 TRO”), and awarding sanctions, attorneys’ fees, and costs to Plaintiffs;
         Case 1:19-cv-00145-ER Document 15 Filed 01/28/19 Page 2 of 4




       AND IT IS FURTHER ORDERED that Defendants Nicola Stephenson and James

Stephenson (collectively, the “Stephenson Defendants”) shall show cause before this Court,

Room 619, of the United States District Court, Southern District of New York, at the

Courthouse, 500 Pearl Street, New York, New York, on the 11th day of February, 2019 at

2:00 o’clock p.m., or as soon thereafter as counsel can be heard, why an order should not be

issued against the Stephenson Defendants enlarging the injunctions contained in the January 7

TRO so that they include not only the injunctions listed in items (1) through (7) of the January

7 TRO, but also now include the following further injunctions: (8) enjoining the Stephenson

Defendants, who are no longer employees of the MM companies, from using, accessing, or

exercising any control, authority, or possession, indirectly or directly, over any property of

TMG, MM, or any of their affiliated companies; (9) enjoining the Stephenson Defendants,

who are no longer employees of the MM companies, from using, accessing, or withdrawing

funds, indirectly or directly, from any bank accounts or other financial accounts held by,

controlled by, or in the name of TMG, MM, or any of their affiliated companies; and (10)

enjoining the Stephenson Defendants, who are no longer employees of the MM companies,

from linking the payment of the balances of credit cards held in their names, in whole or in

part, or the payment of any other bills, invoices, debts, obligations, or other financial accounts,

to any bank accounts or other financial accounts held by, controlled by, or in the name of

TMG, MM, or any of their affiliated companies;

       AND IT IS FURTHER ORDERED that, sufficient reason having been shown

therefor, pending the hearing of this application, pursuant to Rule 65 of the Federal Rules of

Civil Procedure, that in addition to the injunctions set forth in items (1) through (7) of the

January 7 TRO: (8) the Stephenson Defendants are enjoined from using, accessing, or


                                                2
           Case 1:19-cv-00145-ER Document 15 Filed 01/28/19 Page 3 of 4




exercising any control, authority, or possession, indirectly or directly, over any property of

TMG, MM, or any of their affiliated companies; (9) the Stephenson Defendants are enjoined

from using, accessing, or withdrawing funds, indirectly or directly, from any bank accounts or

other financial accounts held by, controlled by, or in the name of TMG, MM, or any of their

affiliated companies; and (10) the Stephenson Defendants are enjoined from linking the

payment of the balances of credit cards held in their names, in whole or in part, or the

payment of any other bills, invoices, debts, obligations, or other financial accounts, to any

bank accounts or other financial accounts held by, controlled by, or in the name of TMG, MM,

or any of their affiliated companies;

       AND IT IS FURTHER ORDERED that, pursuant to Rule 5 of the Federal Rules of

Civil Procedure, service of a copy of this order and the papers upon which it is granted shall

be made on the Stephenson Defendants by email to their counsel David D. Holahan at

Tannenbaum Helpern Syracuse & Hirschtritt LLP on or before January __, 2019, which shall

be deemed good and sufficient service and notice thereof;

       AND IT IS FURTHER ORDERED that, pursuant to Rule 5 of the Federal Rules of

Civil Procedure, service of a copy of this order and the papers upon which it is granted shall

be made on AllMac by email to their counsel Timothy H. Wolf at Mintz & Gold LLP on or

before January __, 2019, which shall be deemed good and sufficient service and notice

thereof;

       AND IT IS FURTHER ORDERED, that papers opposing this motion, if any, shall

be served by email to Plaintiffs’ counsel, Dean R. Nicyper, Withers Bergman LLP, 430 Park

Avenue, New York, New York, 10022, on February __, 2019, and that Plaintiffs’ reply, if any,

shall be served by email to Defendants’ counsel, on or before February __, 2019.


                                                3
        Case 1:19-cv-00145-ER Document 15 Filed 01/28/19 Page 4 of 4




      AND IT IS FURTHER ORDERED, that Plaintiffs shall post additional security, if

any, in the amount of $___________, by _____________________.


Dated: New York, New York
       January 28, 2019




                                                     United States District Judge
                                                          Edgardo Ramos




                                         4
